In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Dutchess County (Amodeo, J.), entered June 10, 1997, which denied the appellant’s motion to resettle the decretal paragraphs of an order of disposition of the same court, entered January 17, 1997, which, upon a fact-finding order of the same court dated December 24, 1996, made upon the appellant’s admission that he had committed acts, which if committed by an adult, would have constituted the crime of attempted robbery in the third degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for 12 months.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies from an order denying resettlement of the decretal paragraphs of an order (see, Masters, Inc. v White House Discounts, 119 AD2d 639; Foertsch v Foertsch, 187 AD2d 635; Bergin v Anderson, 216 App Div 844). Therefore, the appeal from the order dated June 10, 1997, must be dismissed. Were we to reach the merits, we would find that since the petitioner seeks to challenge only so much of the order of disposition as placed him in a limited secure facility, the appeal is academic as the original period of placement has expired (see, Matter of C. Children, 252 AD2d 523; Matter of Latonia J., 249 AD2d 546; Matter of Giovanni P., 236 AD2d 411) and the petitioner consented to the extension of placement in the limited secure facility. Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.